Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
1. The only question in this case—which was forcible entry—is as to a variance in the description of the premises. But we do not think the facts would warrant us in holding that the Court erred in this respect to the prejudice of the appellant, especially as it is difficult to see how he is to be injured by a judgment dispossessing him of land he never occupied or claimed. The question was a question of identity, and the mere fact that the corner of the small tract was called the north-easterly instead of the north-westwardly corner, is itself insufficient to defeat the plaintiff’s action, if the other and more definite marks of description sufficiently indicated and identified the premises trespassed upon.
2. There is nothing in the second point. We cannot set aside the finding upon conflicting proofs, especially in regard to the matter of the value of rents or as to damage to property, which are of uncertain ascertainment.
The judgment is for some ninety dollars, and the title is not involved. *76Whether this Court has jurisdiction of this appeal has not been argued. We only notice the point to leave it open, if the question should arise.
Judgment affirmed.